United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3054
                                   ___________

Vern C. Top Bear,                      *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       * Appeal from the United States
Oglala Sioux Tribe; John Steele; Milo  * District Court for the
Yellow Hair; Theresa Two Bulls; Chuck * District of South Dakota.
Jacobs; Philip Under Baggage; Alex     *
White Plume; Patrick Lee; Sid Witt;    *      [UNPUBLISHED]
William Lone Hill; Pat Ross; Ann       *
Apple; Paul Rooks; Art Hopkins,        *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: June 30, 1997

                              Filed: July 10, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Vern C. Top Bear appeals from the district court's1 dismissal without prejudice
of his habeas petition, and dismissal of his claim for damages, both brought under the


   1
   The Honorable Richard H. Battey, Chief Judge, United States District Court for the
District of South Dakota.
Indian Civil Rights Act, 25 U.S.C. §§ 1301-1342. After carefully reviewing the record
and the parties' briefs, we conclude dismissal was proper. Accordingly, we affirm. See
8th Cir. R. 47B.

      We deny Top Bear's motion for a preliminary injunction.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-